Appeal Dismissed and Memorandum Opinion filed February 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00389-CV

                         UBERWERX, LLC, Appellant

                                        V.

     TRUXX OUTFITTERS, LLC AND STEVEN MAGERS, Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-60879


                         MEMORANDUM OPINION

      This appeal is from a judgment signed June 21, 2021. The court reporter
indicated there was no reporter’s record for this case on July 20, 2021. The clerk’s
record was filed November 4, 2021. No brief was filed.

      On December 30, 2021, this court issued an order stating that unless appellant
filed a brief on or before January 13, 2021, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, we dismiss the appeal
for want of prosecution.



                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                         2